         Case 2:19-cr-00200-JHS Document 21 Filed 04/15/20 Page 1 of 2




             Case 2:19-cr-00200-JHS Document 19-1 Filed 04/14/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :      CRIMINAL NO. 19-200

               v.                              :

JAMES QUAY                                     :

                                        ORDER

      AND NOW, this 15th day of April, 2020, after consideration of the government’s

Motion to Dismiss Indictment, it is ORDERED that the government’s motion is

GRANTED and the indictment in the above-captioned matter is DISMISSED without

prejudice.

                                               BY THE COURT:



                                         ___S/ Joel H. Slomsky
                                         HON. JOEL H. SLOMSKY
                                         UNITED STATES DISTRICT JUDGE
Case 2:19-cr-00200-JHS Document 21 Filed 04/15/20 Page 2 of 2
